EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative, Mr. Michael Spradley Reg. No. 69,177 on 03/07/2022.
The application has been amended as follows: 

In the claims
Claim 1. (Currently Amended) A smoke detector comprising: 
a sensor comprising a photoelectric sensor comprising a first light source, a second light source, and a light sensor; 
a smoke detector memory comprising: 
a smoke detector application, 
a plurality of smoke signatures, wherein each of said smoke signatures relates to how said sensor senses one of a plurality of particulates, each of said plurality of particulates indicative or non-indicative of a fire; 
a plurality of first light smoke signatures, wherein each of said first light smoke signatures relates to how a first light signal from said first light source interacts with one of said plurality of particulates; 
a plurality of second light smoke signatures, wherein each of said second light smoke signatures relates to how a second light signal from said second light source interacts with one of said plurality of particulates;
a microprocessor that, according to instructions from said smoke detector application[[;]]: 
receives current data from said sensor, first light data, second light data; 
comparing said current data with said plurality of smoke signatures to determine if said current data matches any of said plurality of smoke signatures; 
compares said first light data with said plurality of first light smoke signatures to determine if said first light data matches any of said plurality of first smoke signatures;
compares said second light data with said plurality of second light smoke signatures to determine if said second light data matches any of said plurality of second smoke signatures; and 
initiates an alarm sequence based at least in part on a determination as to whether said current data matches a smoke signature related to a fire-indicative particulate of said plurality of particulates, at least in part on an additional determination as to whether said first light data matches a first light smoke signatures related to said fire indicative particulate, and at least in part on a second additional determination as to whether said second light data matches a second light smoke signatures related to said fire indicative particulate;
wherein said first light source is a low-frequency light source and said second light source is a high-frequency light source; 
wherein each of said first light smoke signatures comprises stored first light power-transfer-ratio (PTR) data, and each of said second light smoke signatures comprises stored second light PTR data.

Claim 2-4 (Cancelled)

Claim 5. (Currently Amended) The smoke detector of claim [[4]] 1 wherein said low-frequency light is red light. 

Claim 6. (Currently Amended) The smoke detector of claim [[4]] 1 wherein said low-frequency light is infrared light. 

Claim 7. (Currently Amended) The smoke detector of claim [[4]] 1 wherein said high-frequency light is blue light.

Claim 8. (Cancelled)

Claim 9. (Currently Amended) The smoke detector of claim [[5]] 1 wherein comparing said first light data to said first light smoke signatures comprises curve matching said first light data to said stored first light PTR data. 

 1 wherein comparing said second light data to said second light smoke signatures comprises curve matching said second light data to said stored second light PTR data.

Claim 11. (Currently Amended) The smoke detector of claim [[4]] 1 wherein comparing said first light data to said first light smoke signatures comprises determining whether said first light data reaches a first light predetermined PTR threshold. 

Claim 12. (Currently Amended) The smoke detector of claim 1 wherein comparing said second light data to said second smoke signatures comprises determining whether said second light data reaches a first light predetermined PTR threshold. 

Claim 13. (Currently Amended) The smoke detector of claim [[4]] 1 wherein each of said first light smoke signatures comprises stored current data.

Claim 14. (Original) The smoke detector of claim 13 wherein comparing said data to said smoke signatures comprises curve matching said data to said stored current data.

Claim 15. (Original) The smoke detector of claim 1 wherein said alarm sequence comprises turning on a camera.



Claim 17. (Original) The smoke detector of claim 16 wherein said smoke detector data comprises a cause of said fire based on said light data. 

Claim 18. (Currently Amended) An improved method for detecting smoke using a sensor comprising: 
storing in memory a plurality of smoke signatures, wherein each of said smoke signatures relates to how a sensor senses one of a plurality of particulates, each of said plurality of particulates indicative or non-indicative of a fire; 
storing in said smoke detector memory a plurality of first light smoke signatures, wherein each of said first light smoke signatures relates to how a first light signal from a first light source interacts with one of said plurality of particulates; 
storing in said smoke detector memory a plurality of second light smoke signatures, wherein each of said second light smoke signatures relates to how a second light signal from a second light source interacts with one of said plurality of particulates; 
receiving current data from said sensor, first light data, and second light data; 
 comparing said current data with said plurality of smoke signatures to determine if said current data matches any of said plurality of smoke signatures; 
comparing said first light data with said plurality of first light smoke signatures to determine if said first light data matches any of said plurality of first smoke signatures; 
comparing said second light data with said plurality of second light smoke signatures to determine if said second light data matches any of said plurality of second smoke signatures; and 
 initiating an alarm sequence based at least in part on a determination as to whether said current data matches a smoke signature related to a fire-indicative particulate of said plurality of particulates, at least in part on an additional determination as to whether said first light data matches a first light smoke signatures related to said fire indicative particulate, and at least in part on a second additional determination as to whether said second light data matches a second light smoke signatures related to said second indicative particulate; 
wherein said first light source is a low-frequency light source and said second light source is a high-frequency light source; 
wherein each of said first light smoke signatures comprises stored first light power-transfer-ratio (PTR) data, and each of said second light smoke signatures comprises stored second light PTR data.

Claim 19-20 (Cancelled)

Allowable Subject Matter
Claims 1, 5-7, 9-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Urrutia-Lys-Booman and reduce to practice the . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146. The examiner can normally be reached 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/OMER S KHAN/Primary Examiner, Art Unit 2683